OPINION OF THE COURT
Thomas K. Keefe, J.
Applicant requests that all records concerning her applica*329tion for and the issuance of a license to possess a firearm and any such license be exempted from the record disclosure provision of the New York State Freedom of Information Law.
On August 22, 2014, the applicant filed her request on the form created by the State for compliance with section 400.00 (5) (b) of the Penal Law. In her application she sets forth the grounds for her exemption.
“3. I am a spouse, domestic partner or household member of a persons identified in A, B, C, D of question 1.”
She marked the box A which states, “I am an active or retired police officer, probation officer, parole officer, or corrections officer.” In addition, the applicant marked box 4 which provides, “I have reason to believe that I may be subject to unwarranted harassment upon disclosure.” She then did not provide any facts in the space provided after box 4 that supported the conclusion in statement 4.
Upon review of her application, the court denied her request and notified applicant that if she wanted to be heard on the issue of an exemption, she could contact the court and set up a date to give testimony under oath. The applicant appeared on January 9, 2015 and made a sworn statement and answered the questions interposed by the court.
The applicant testified that she was the wife of a retired police officer. She provided no other information that supported her belief that her life or safety might be in danger due to disclosure or that she might be subject to unwarranted harassment upon disclosure.
Conclusions of Law
As part of the NY SAFE Act (New York Secure Ammunition and Firearms Enforcement Act) of 2013, the administrative provisions of the law regulating possession of a firearm were amended to provide for public disclosure exemptions of identity and other information regarding licensing under certain circumstances. The applicant argues that her application has met one of the criteria set forth in the law.
The amended statute sets forth three grounds for qualification for such exemption. The first ground under Penal Law § 400.00 (5) (b) (i) provides a list of individuals who are deemed to be exempt. Subparagraphs (ii) and (iii) provide two different and separate grounds which are fact based. The applicant herein clearly falls within the class of persons set forth in *330subparagraph (i) and is, therefore, entitled to the exemption she has requested without setting forth facts that would be otherwise necessary if she sought exemption under sub-paragraphs (ii) or (iii).
All records concerning the applications and licencing of the applicant are hereby exempt from public disclosure.